Citation Nr: 1207413	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right ankle (right ankle disability).

  
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which granted service connection for a right ankle disability and evaluated it as 10 percent disabling, effective March 23, 2009.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  During the hearing, the Veteran asserted that the toes on his right foot curl under as a result of his right ankle disability.  Therefore, an informal claim of entitlement to service connection for a right foot disability, to include as secondary to the Veteran's service connected right ankle disability, is REFERRED to the RO for appropriate action.  


FINDING OF FACT

The Veteran's right ankle disability was manifested by complaints of stiffness and pain while standing and walking, dorsiflexion to 10 degrees, and plantar flexion to 30 degrees at his May 2009 VA examination.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5271 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in April 2009 satisfied the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  During his November 2011 Board hearing, the Veteran testified that he has not sought post-service treatment for his right ankle disability.  The record was held open for 30 days to allow the Veteran to submit additional evidence.  Nothing was provided.  As such, there does not appear to be any outstanding treatment records and VA's duty to assist in obtaining relevant treatment records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran for increased rating claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded a VA examination in May 2009 to assess the nature of his right ankle disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examination is adequate as it relates to the Veteran's right ankle since it was predicated on a review of medical records and the examiner fully addressed the rating criteria that are relevant to rating the disability at issue here.  As is noted in the Introduction, the Veteran offered testimony that his right ankle disorder affects the toes of his right foot.  The May 2009 VA examiner did not comment on the joints in the Veteran's foot; however, the Board finds that an informal claim has been raised and the issue of secondary service connection is referred to the RO for proper adjudication.  

There is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Veteran's service-connected right ankle disability has been evaluated under Diagnostic Codes (DCs) 5010-5271 for degenerative joint disease of the right ankle, residuals of a fracture.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that the arthritis under DC 5010 is the service-connected disorder and that the limitation of motion under DC 5271 is the residual condition.  

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be DC 5271 (limitation of motion of the ankle).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The Veteran already receives a 10 percent rating based on arthritis with pain on motion.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.  There is, in this case, only one major joint involved; therefore, a higher rating is not warranted under DC 5003.  See id.

Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.  The average normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  The words "moderate" or "marked" are not defined in DC 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

The Veteran's service treatment records indicate that he sought in-service treatment for ankle injuries which occurred in April 1989 and September 1993.  During the May 2009 VA examination, the Veteran indicated that his right ankle has remained problematic since service discharge.  He complained of recurring right ankle pain that was aggravated by prolonged standing and cold weather, but asserted that massage, elevation and rest helped to alleviate the pain.  He denied the use of braces, splints, or prosthetic devices for the right ankle disorder.  On examination, the Veteran's gait was normal and there was no palpable tenderness or bony deformity.  There was no edema or discoloration of the right ankle.  There was negative laxity of the right ankle with drawer testing and with inversion and eversion stresses of the right ankle.  The Veteran's toes of both feet moved freely on command and were found with intact capillary refill and intact light touch.  His plantar flexion was to 30 degrees and his dorsiflexion was to 10 degrees.  There was no evidence of pain, incoordination, excessive fatigability, or further range of motion after repetition.  After reviewing the x-ray reports associated with the examination report, the examiner diagnosed the Veteran with degenerative joint disease of the right ankle with loss of range of motion.  

The Veteran testified during a November 2010 videoconference hearing that he has experienced intermittent right ankle pain with flare-ups since his in-service injuries.  He indicated that his flare-ups of pain occur during cold weather or after standing for long periods of time.  During these periods of flare-up, the Veteran takes over the counter pain medication.  He also testified that has not sought post-service medical treatment for his right ankle disability and was not suffering from a flare-up at the time of his VA examination.  As noted above, the Veteran was asked to seek medical attention during one of his flare-ups to determine whether his range of motion was further affected.  However, no additional medical evidence has been submitted.  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470, see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability to his right ankle disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's ankle disability has been provided by medical personnel who has examined him during the current appeal and rendered an opinion in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which these disabilities are evaluated.

Based upon the findings, the Board finds that the evidence does not support a rating in excess of 10 percent for the Veteran's right ankle disability.  The May 2009 VA examination report indicates a limitation of motion of plantar flexion to 30 degrees and of dorsiflexion to 10 degrees with complaints of intermittent pain and stiffness.  There was also no evidence of pain, incoordination, excessive fatigability, or further loss of motion after repetition on examination.  Although the Veteran has complained of pain in his ankle and limitations on prolonged walking and standing, he indicated that he has not sought post-service medical treatment for his right ankle disability and uses over the counter medication when he has a flare-up.  The Board finds that while the evidence supports a finding that the Veteran's ankle disability moderately affects his range of motion, this disability does not establish marked limitation of motion under DC 5271 as he is able to walk unassisted despite complaints of pain and stiffness.  The Board finds that the evidence does not support a finding that the Veteran's right ankle disability markedly affects his range of motion since he had only intermittent pain.  As such, a rating in excess of 10 percent is not for application.  38 C.F.R. § 4.71a, DC 5271.  

Other diagnostic codes pertaining to the ankle must be considered to determine if a compensable evaluation is warranted under other criteria.  The Veteran is not entitled to a higher rating under DC 5270 or 5272 because he has not demonstrated or been diagnosed with ankylosis of the ankle.  In addition, the Veteran has not been diagnosed with malunion of os calcis or astragalus and never underwent an astragalectomy.  Thus, DC 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, DC 5270, 5272, 5273, 5274.  Furthermore, the May 2009 VA examination report provides that the Veteran's ankle did not show signs of instability, since there was negative laxity of the right ankle with drawer test and with inversion and eversion stresses of the right ankle.  

Considering whether a higher disability evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, the Board observes that the Veteran has complained of pain and difficulty with prolonged walking and standing.  However, when viewed in conjunction with the medical evidence, his complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher rating.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher rating.  

Further, the Board has determined that staged ratings are not for application in this case.  Fenderson, 12 Vet. App. 119; see also Hart, 21 Vet. App. 505.  The Board finds the Veteran is not entitled to an initial rating in excess of 10 percent for his right ankle disability.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's right ankle disability is adequate.  The Veteran disagrees with the rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has indicated that he maintains a fulltime job as a custodian at the local high school.  He has not indicated, and the record does not show, that he is incapable of obtaining substantial employment due to his service-connected right ankle disability.  As such, a claim for TDIU has not been raised by the record.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right ankle is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


